Citation Nr: 0609316	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  05-02 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for depression with 
anxiety.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In August 2003, the RO denied the claims of entitlement to 
service connection for hearing loss, tinnitus, and depression 
with anxiety.  

In September 2005, the veteran presented personal testimony 
at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

In November 2005, the veteran was notified that the instant 
appeal has been advanced on the Board's docket for good cause 
shown.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002); 38 
C.F.R. § 20.900(c) (2005).  

In December 2005, the RO remanded the issue for further 
development.  A review of the record shows that the requested 
development has been accomplished.  




FINDINGS OF FACT

There is no competent medical evidence that the veteran has 
bilateral hearing loss, tinnitus, or depression with anxiety 
which is related to active military service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's period of active service, nor may service-
connection be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).  

3.  Depression with anxiety was not incurred in or aggravated 
by the veteran's period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
that is not of record, and that is necessary to substantiate 
the claim(s); (2) inform the claimant about the information 
and evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimants possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the appellant was provided 
with correspondence pertaining to the required notice in May 
2003 and July 2003, prior to the RO's initial unfavorable 
decision.  

The Board concludes that the discussions contained in the May 
and July 2003 correspondence (including additional 
correspondence, dated in February and May, August, October 
2004, March 2005), the RO's August 2003 rating decision, the 
December 2004 Statement of the Case (SOC), and the February 
2006 Supplemental Statement of the Case (SSOC), informed the 
appellant of the information and evidence necessary to 
substantiate the claims and complied with VA's notification 
requirements.  

The Board observes that VA has also satisfied its duty to 
assist the appellant.  The appellant has been provided with 
an opportunity to submit evidence and argument in support of 
the claims, and to respond to VA notices.  Specifically, VA 
has associated with the claims file the veteran's service 
medical records, VA medical treatment records, and the 
Board's September 2005 hearing transcript.  The appellant has 
not identified any additional evidence pertinent to the 
claims, which is not already associated with the claims file, 
and there are no additional available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the provisions of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 has not prejudiced the appellant 
and is, thus, harmless error.  See ATD Corp. v.  Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  Brown, 
4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  


II.  Analysis

The Record of Naval Service shows that the veteran was a 
Seaman First Class in the United States (U.S.) Navy.  He also 
attended Armed Guard School.  

The veteran essentially maintains that he was exposed to 
hazardous noise levels as a gunner with the Armed Guard.  He 
recalls that he loss his hearing for a few days in service.  
At a later time during service, he was required to pass a 
swimming test and he recalls water getting into his ears.  He 
also recalls that at the time of his discharge from service, 
he was informed that he should undergo surgery for an ear 
condition; however he was anxious to return home to his 
family and he did not undergo surgery at that time.  He also 
notes that he is currently receiving treatment for 
depression.  He further states that while he is on medication 
for depression, he still has nightmares and anxiety over 
being away from his family while he served during World War 
II.  (See the veteran's statement, dated in May and July 
2003, and March 2004.)

During the September 2005 Travel Board hearing, the veteran 
reiterated that he was exposed to hazardous noises during his 
period of active service during World War II.  He testified 
that he has undergone numerous surgeries for the ear and none 
of those surgeries have been successful.  

The pertinent law and regulations provide that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2005).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

Service medical records show that the veteran's ability to 
hear was normal during his period of service.  On discharge 
examination, dated in October 1945, the veteran had normal 
hearing and there were no diseases or defects of the ear, 
including no finding of tinnitus.  Similarly, the service 
medical records do not include any notation regarding 
depression and/or anxiety.  His service medical records are 
negative for findings or complaints regarding the veteran 
experiencing acoustic trauma.

The first post-service medical record associated with the 
claims file is a November 1980 VA discharge summary.  The 
discharge summary notes that the veteran has a medical 
history that is significant for hearing loss and tinnitus 
since the veteran underwent ear surgery times 5 in 1975.  The 
discharge summary report does not include any notation 
regarding depression, with anxiety.  

Other post-service medical evidence demonstrating that the 
veteran has hearing loss is dated in March 2003.  With regard 
to depression with anxiety, the first post-service medical 
evidence demonstrating that the veteran suffered from 
depression is dated in July 2002.  (See VA medical treatment 
records from the Memphis VAMC, dated from June 2002 to June 
2003.)

Additional medical treatment records from the VAMC(s) in 
Memphis and Birmingham from 2003 to 2006 demonstrate that the 
veteran continued to complain of profound hearing loss.  He 
is diagnosed with severe sensorineural hearing loss in the 
left ear and profound mixed hearing loss in the right ear.  
He underwent a right cochlear implant in March 2004.  

The first question that needs to be addressed is whether 
presumptive service connection is warranted for any of the 
claimed disabilities.  Sensorineural hearing loss and 
psychosis are diseases that are subject to presumptive 
service connection.  The diagnosis of sensorineural hearing 
loss, however, was shown many years after service.  As such 
presumptive service connection for sensorineural hearing loss 
is not warranted.  Additionally, a psychosis was not 
demonstrated within one year of the veteran's discharge from 
service.  Consequently, presumptive service connection is not 
warranted for a psychiatric disorder.  38 C.F.R. § 3.307, 
3.309 (2005).  

The next question that needs to be addressed is whether 
competent medical evidence linking the veteran's current 
bilateral hearing loss, tinnitus, and depression/anxiety to 
service has been submitted.  A review of the record reveals 
that it has not.  

The veteran has submitted lay statements which tend to link 
his conditions to service.  These statements essentially 
indicate that the veteran loss his hearing as a result of 
serving during World War II and that the veteran's hearing 
has continued to deteriorate.  The statements also reveal 
that as the veteran's hearing loss increased in severity, he 
became more depressed.  The statements indicate that, prior 
to suffering from heart problems, the veteran was able to 
cope with his anxiety with the use of alcohol; however, he is 
no longer able to cope with his anxiety, as he stopped using 
alcohol.  (See lay statements, dated in May, June, and July 
2003, and March 2004.).  Additionally, the veteran has 
submitted statement and testimony to the effect that his 
conditions are related to service.

The veteran's assertions and the lay statements of record, 
indicating that the veteran has bilateral hearing loss, 
tinnitus and depression which are related to service, cannot 
be considered competent medical evidence of a nexus.  The 
veteran, and those who provided the lay statements, are not 
competent to provide a probative opinion on a medical matter, 
to include opinions as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of competent medical evidence linking the 
veteran's bilateral hearing loss, tinnitus, and 
depression/anxiety to service, the Board must finds that the 
preponderance of the evidence is against the claims of 
service connection.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for depression with anxiety 
is denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


